NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROMULO ORCINO,
Petitioner,
V. '
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2012-3034 _
Petition for review of the Merit Systen1s Protection
Board in case no. SFO831110111-I-1.
ON MOTION
ORDER
The Office of PersonneI Managenient moves for a 14-
day extension of ti1ne, until March 2O, 2012, to file its
response brief.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

oRc1No v. oPM 2
FoR THE COURT
 0 9  /s)' Jan Horba1y
Date J an Horba1y
C]erk
cc: Romu1o Orcino
Austin M. Fu1k, Esq.
F| D
LE
s21 U.S. COUHT 0F APPEALS FOB
ma s=EnEnAL-c1ncutT
HAR 0 9 2012
JANHORBA|!
ClEIK